Case 1:19-cv-00195-JMS-WRP Document 14 Filed 04/03/20 Page 1 of 7                    PageID #: 134




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF HAWAII

   SHERRY A. WILEY,                                    Civ. No. 19-00195 JMS-WRP

                          Plaintiff,                   ORDER DISMISSING CASE

             vs.

   KYNA VEA, et al.,

                          Defendants.


                                ORDER DISMISSING CASE

                                       I. INTRODUCTION

                   On April 17, 2019, pro se Plaintiff Sherry A. Wiley (“Plaintiff”) filed

  a Complaint and an Application to proceed in forma pauperis (“IFP Application”).

  ECF Nos. 1-2. On July 17, 2019, the court granted the IFP Application and

  dismissed the Complaint, with leave to amend, for failure to state a claim. ECF

  No. 6. On October 18, 2019, Plaintiff filed an amended complaint against

  numerous Defendants, 1 and on November 14, 2019, she sought to amend that


         1
             The amended complaint names the following Defendants:

        (a) the “Veteran’s Administration Honolulu, Hawaii” (the proper name for the Veteran’s
  Administration is the United States Department of Veterans Affairs “VA”) (“VA Hawaii”); VA
  Hawaii employees Andrew Dahlberg, Program Manager of VA HUD Veterans Affairs
  Supportive Housing (“VASH”) (“Dahlberg”); Rachel Roche, VA HUD VASH (“Roche”); Dr.
  David Bernstein, Director of Mental Health/HUD VASH (“Bernstein”); Dr. Celia, Assistant
                                                                              (continued . . . )
Case 1:19-cv-00195-JMS-WRP Document 14 Filed 04/03/20 Page 2 of 7                      PageID #: 135




  amended complaint. ECF Nos. 9-10. On December 20, 2019, the court construed

  those filings together as a “First Amended Complaint” (“FAC”). ECF No. 12. On

  February 21, 2020, in a detailed order, the court dismissed the FAC—in part with

  prejudice, and in part without prejudice—and granted Plaintiff leave to file by



  Director of Mental Health/HUD VASH (“Celia”); Jennifer Gutowski, Director of VA Pacific
  Honolulu, Hawaii (“Gutowski”); Steven Price, Director of Human Resources (“Price”); Jackie
  Nuygen, Employment Specialist (“Nugyen”); Lao Loial, Director of the VA Laboratory, 2nd
  floor (“Loial); Schoen Safotu, Director for VA Volunteers (“Safotu”); the Vet Center and
  Cameron Apostle-Chinn, Vet Center Counseling Psychologist (“Apostle-Chinn”) (collectively,
  the “VA Hawaii Defendants”);

          (b) the “Veteran’s Administration Palo Alto/San Jose, CA” (“VA California”); Mona
  Bazzi, Program Director of HUD VASH; (“Bazzi”); Rhonda Staton, Supervisor of HUD VASH
  (“Staton”); Christina Savage, Case Worker (“Savage”); Thang D. Ho, Case Worker (“Ho”);
  Steven Gun, Case Worker (“Gun”); Danica Bogicevic, VA OIG Vision 21, West Coast Regional
  Homeless Program Director (“Bogicevic”); Maxine Pulliam, West Coast Regional Director,
  Supportive Services for Vet. Families (“SSVF”) (“Pulliam”); and Jill Albanese, VA Central
  States Director for SSVF (“Albanese”); (collectively, the “VA California Defendants”);
  (collectively with the VA Hawaii Defendants, the “VA Defendants”);

         (c) U.S. Vets Headquarters and U.S. Vets Barber’s Point, Hawaii (collectively, “U.S.
  Vets”); U.S. Vets employees Larry Williams, Regional Director of Program Services
  (“Williams”); Dana Manners, Barber’s Point Program Manager (“Manners”); Jamie Henry,
  Barber’s Point COO (“Henry”); Lewis Randall Slusher, After Care Case Manager (“Slusher”);
  Shawna, Supervisor of all Case Managers; Julia Radcliff, Case Worker (“Radcliff”), Duke,
  Housing Search Specialist; Adam, Housing Search Specialist; GiGi, Housing Search Specialist;
  Carla Hamler, Supervisor for SSVF Case Managers (“Hamler”); Senade L., Director of SSVF
  Funding (“Senade”); and Mark Duffy, Case Manager for SSVF Funding (“Duffy”); (collectively,
  the “U.S. Vets Defendants”);

         (d) Honolulu Community Action Program Barber’s Point (“HCAP”); HCAP employees
  Alafau Maustuf, Manager (“Maustuf”), Pol, Resident Manager; Buzzie, Resident Manager;
  Dana, Resident Manager; and Mel, Resident Manager; (collectively, the “HCAP Defendants”);
  and

          (e) CloudBreak Hawaii (“Cloudbreak”); Cloudbreak employees Kyna Vea, Director of
  Cloudbreak Hawaii (“Vea”); Veronica E. Malabey, Assistant Manager (“Malabey”); Jessica
  Romena, Office Specialist (“Romena”); and Bobby, Security and U.S. Vets Peer Specialist;
  (collectively, the “Cloudbreak Defendants”) (collectively with all of the above, “Defendants”).
                                                 2
Case 1:19-cv-00195-JMS-WRP Document 14 Filed 04/03/20 Page 3 of 7             PageID #: 136




  March 20, 2020, a second amended complaint (“SAC”) “limited to attempting to

  assert a cognizable [claim pursuant to the Federal Tort Claim Act] against the

  United States based on conduct by the VA Defendants in their official capacities,

  and to re-assert her state-law claims against existing Defendants.” ECF No. 13 at

  PageID #133 (the “February 21, 2020 Order”). The court warned Plaintiff that

  “[f]ailure to file a second amended complaint by March 20, 2020 will result in

  automatic dismissal of this action without prejudice.” Id. On the same day it was

  filed, a copy of the February 21, 2020 Order was mailed to Plaintiff at the address

  she provided: 5 78th Street North, Birmingham, AL 35206. See ECF No. 11 at

  PageID #104. No mailing was returned to the court as undeliverable.

               As of the date of this order, Plaintiff has failed to file either a SAC or

  a motion for an extension of time. Thus, this action is DISMISSED pursuant to

  Federal Rule of Civil Procedure 41(b) for failure to comply with the February 21,

  2020 Order and failure to prosecute.

                                   II. DISCUSSION

               Federal Rule of Civil Procedure 41(b) authorizes a court to dismiss an

  action for failure “to prosecute or to comply with [the federal] rules or a court

  ///

  ///

  ///

                                             3
Case 1:19-cv-00195-JMS-WRP Document 14 Filed 04/03/20 Page 4 of 7                     PageID #: 137




  order.”2 See also Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992). And

  “[i]t is within the inherent power of the court to sua sponte dismiss a case for lack

  of prosecution.” Ash v. Cvetkov, 739 F.2d 493, 496 (9th Cir. 1984) (citing Link v.

  Wabash R.R. Co., 370 U.S. 626, 630-33 (1962)). Specifically, the court has

  discretion to dismiss an action for failure to comply with an order requiring a

  plaintiff to file an amended complaint within a specific period of time. See

  Pagtalunan v. Galaza, 291 F.3d 639, 640-41 (9th Cir. 2002).

                To determine whether dismissal is warranted, the court must consider:

  “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need

  to manage its docket; (3) the risk of prejudice to the defendants; (4) the public

  policy favoring disposition of cases on their merits; and (5) the availability of less

  drastic sanctions.” In re Phenylpropanolamine (PPA) Prods. Liability Litig., 460

  F.3d 1217, 1226 (9th Cir. 2006) (citations omitted); see also Pagtalunan, 291 F.3d

  at 642.

                Weighing these factors, the court finds that dismissal is warranted.

  First, Plaintiff’s failure to comply with the February 21, 2020 Order hinders

  resolution of this action on the merits, and thus, the public’s interest in expeditious


         2
            The Local Rules of Practice for the United States District Court for the District of
  Hawaii also authorize the imposition of sanctions, including, if appropriate, dismissal, when a
  party fails to comply with any of its provisions. See Local Rule 11.1 (“Failure of counsel or a
  party to comply with any provision of the Local Rules is a ground for imposition of appropriate
  sanctions, including a fine or dismissal.”).

                                                 4
Case 1:19-cv-00195-JMS-WRP Document 14 Filed 04/03/20 Page 5 of 7             PageID #: 138




  resolution of litigation. This factor strongly favors dismissal. See Yourish v. Cal.

  Amplifier, 191 F.3d 983, 990 (9th Cir. 1999) (“The public’s interest in expeditious

  resolution of litigation always favors dismissal.”).

               Second, Plaintiff’s failure to file a SAC within the deadline set by the

  court indicates that she does not intend to litigate this action diligently and impedes

  the court’s ability to manage its docket—this case has been placed in limbo

  without any assurance that Plaintiff intends to proceed, thereby hindering the

  court’s ability to move this case forward. Thus, this factor strongly favors

  dismissal. See Pagtalunan, 291 F.3d at 642 (“It is incumbent upon the Court to

  manage its docket without being subject to routine noncompliance of litigants.”)

  (citation omitted).

               Third, Plaintiff’s failure to file a SAC has impaired Defendants’

  ability to proceed toward resolution of this action. The risk of prejudice to a

  defendant is related to a plaintiff’s reason for failure to prosecute an action. See id.

  at 642 (citing Yourish, 191 F.3d at 991). Plaintiff has provided no excuse or reason

  for her failure to comply with the February 21, 2020 Order. Prejudice to the

  opposing party favors dismissal where a party offers a poor excuse, or no excuse,

  for failing to comply with a court’s order. See Yourish, 191 F.3d at 991-92. Thus,

  this factor favors dismissal.



                                             5
Case 1:19-cv-00195-JMS-WRP Document 14 Filed 04/03/20 Page 6 of 7             PageID #: 139




               Fourth, imposing less drastic alternatives to dismissal would be futile.

  The court provided Plaintiff both an opportunity to amend her pleading and

  guidance on doing so. Despite the court’s warning that Plaintiff’s failure to file a

  SAC within a specified period of time will result in dismissal of this action,

  Plaintiff failed to avail herself of such opportunity. Thus, because imposing

  further less drastic alternatives would be futile, this factor favors dismissal. See

  Ferdick, 963 F.2d at 1262 (explaining that a less drastic alternative includes a court

  warning that failure to comply would result in dismissal).

               Finally, although public policy generally favors disposition of cases

  on their merits, under the circumstances, this factor is outweighed by the other four

  factors favoring dismissal. See Pagtalunan, 291 F.3d at 643.

               For the reasons set forth above, this action is DISMISSED for failure

  to comply with the February 21, 2020 Order and failure to prosecute. Rule 41(b)

  provides that “[u]nless the dismissal order states otherwise, a dismissal under this

  subdivision (b) . . . operates as an adjudication on the merits.” Based on the

  circumstances here—Plaintiff’s failure to file either a SAC or motion for extension

  of time, and the futility of imposing lesser sanctions—the court finds that dismissal

  without prejudice is warranted. See Cvetkov, 739 F.2d at 497 (recognizing that

  “dismissal without prejudice is a more easily justified sanction for failure to

  prosecute”); cf. Amina v. WMC Mortg. Corp., 554 F. App’x 555, 555 (9th Cir.

                                             6
Case 1:19-cv-00195-JMS-WRP Document 14 Filed 04/03/20 Page 7 of 7                 PageID #: 140




  2014) (Mem.) (affirming dismissal with prejudice for failure to prosecute where

  plaintiffs “repeatedly” failed to comply with obligations in prosecuting case

  despite being warned that if they failed to comply with such obligations, the action

  might be dismissed) (emphasis added).

                                   III. CONCLUSION

                Based on the foregoing, this action is DISMISSED without prejudice

  pursuant to Federal Rule of Civil Procedure 41(b) due to Plaintiff’s failure to

  comply with the February 21, 2020 Order and failure to prosecute. The Clerk of

  Court is directed to close this case.

                IT IS SO ORDERED.

                DATED: Honolulu, Hawaii, April 3, 2020.



                                              /s/ J. Michael Seabright
                                             J. Michael Seabright
                                             Chief United States District Judge




  Wiley v. Vea, et al., Civ. No. 19-00195 JMS-WRP, Order Dismissing Case


                                               7
